EXHIBIT 10.1
EXECUTION COPY
ESCROW AGREEMENT
     This Escrow Agreement (this “Escrow Agreement”), dated as of June  , 2008,
is entered into by and among Mobile Mini, Inc., a Delaware corporation
(“Parent”), Welsh, Carson, Anderson & Stowe X, L.P., a Delaware limited
partnership, as Target Stockholder Representative (the “Stockholder
Representative”, together with Parent, the “Other Parties”), and Wells Fargo
Bank, N.A., as escrow agent (the “Escrow Agent”).
W I T N E S S E T H:
     WHEREAS, reference is hereby made to that certain Agreement and Plan of
Merger dated February 22, 2008 (the “Merger Agreement”), entered into by and
among Parent, MSG WC Holdings Corp., a Delaware corporation (“Target”), and the
Stockholder Representative, solely for the purposes of representing the Target
Stockholders in accordance with the Merger Agreement, that provides for, among
other transactions, the merger of Target with and into the Parent, with the
Parent continuing as the surviving company, as more fully set forth in the
Merger Agreement. Capitalized terms used but not otherwise defined herein shall
have respective the meanings given to such terms in the Merger Agreement, a copy
of which is attached hereto as Exhibit C;
     WHEREAS, Section 3.3 of the Merger Agreement provides that the Merger
Consideration is subject to certain post-Closing adjustments;
     WHEREAS, Article XI of the Merger Agreement provides that the Target
Stockholders are obligated to indemnify Parent Indemnitee under certain
circumstances;
     WHEREAS, pursuant to Section 3.3(d) of the Merger Agreement, (i) an amount
of $2,811,659.79 in cash (the “Escrow Amount”, and together with all interest
and other amounts from time to time held by the Escrow Agent under this Escrow
Agreement, the “Escrow Funds”)) and (ii) 677,130.01 shares of Series A
Convertible Redeemable Participating Preferred Stock, par value $0.01 per share,
of Parent (the “Shares”, and together with all other shares issued on, in
respect of, upon conversion of, or in substitution of the Shares according to
Section 4.4, the “Escrowed Shares”)) are being delivered to the Escrow Agent on
the date of this Escrow Agreement;
     WHEREAS, the Escrow Funds and the Escrowed Shares, collectively, are
referred to herein as the “Escrowed Property”; and
     WHEREAS, the Other Parties have requested the Escrow Agent to act in the
capacity of escrow agent under this Escrow Agreement, and the Escrow Agent,
subject to the terms and conditions hereof, has agreed so to do.
     NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements contained herein, the parties hereto hereby agree as follows:

 



--------------------------------------------------------------------------------



 



ARTICLE I
RECEIPT AND RETENTION OF THE ESCROW PROPERTY
     Section 1.1 The Other Parties each hereby appoints the Escrow Agent to act
as agent and custodian for the Escrowed Property for their respective benefit
pursuant to the terms of this Escrow Agreement, and the Escrow Agent hereby
accepts such appointment pursuant to such terms.
     Section 1.2 The Escrow Agent hereby acknowledges receipt of the Escrowed
Property.
     Section 1.3 The Escrowed Property shall be retained, managed and disbursed
by the Escrow Agent strictly in accordance with the terms and conditions of this
Escrow Agreement. The Escrow Agent shall not transfer, assign, loan, convert,
reinvest, or otherwise dispose of any Escrowed Property but shall hold the
Escrowed Property in accordance with this Escrow Agreement until the
disbursement thereof pursuant to Article IV or Section 5.6.
ARTICLE II
INVESTMENT
     Section 2.1 At the written direction of the Stockholder Representative,
pursuant to the attached Exhibit D, the Escrow Agent will invest (and reinvest)
the Escrow Funds in one or more of: (i) direct obligations of and obligations
fully guaranteed by the United States of America, or any agency thereof, the
principal and interest of which are guaranteed by the United States of America
or its agencies; (ii) participation under a revolving repurchase agreement
maintained by the Escrow Agent with other entities relative to an agreement for
the sale and repurchase of obligations listed in item (i) above; (iii) any time
deposit which is fully insured by the Federal Deposit Insurance Corporation;
(iv) commercial paper notes which, at the time of investment, are rated in one
of the two highest credit ratings by Moody’s Investors Service, Inc. and/or
Standard & Poor’s Corporation; (v) certificates of deposit of any bank organized
under the laws of the United States; or (vi) any money market fund (including
money market funds for which the Escrow Agent serves in an advisory capacity
and/or other money market funds with which the Escrow Agent has an existing
relationship), the assets of which are any of those obligations listed in items
(i) through (vi) above (collectively, the “Permitted Investments”).
     Section 2.2 The Escrow Agent is hereby authorized to execute the purchase
and sale of Permitted Investments as directed by the Stockholder Representative,
in writing, through the facilities of its own trading or capital markets
operations or those of any affiliated entity. In the event that the Escrow Agent
does not receive investment instructions to invest the Escrow Funds, the Escrow
Agent shall invest such funds in direct obligations of and obligations fully
guaranteed by the United States of America, or any agency thereof, the principal
and interest of which are guaranteed by the United States of America or its
agencies. The Escrow Agent can liquidate any investment in order to comply with
disbursement instructions without any liability for any resulting loss. Any loss
incurred from an investment will be borne by the Escrow Funds. The Stockholder
Representative and the Parent acknowledge that the Escrow Agent is not providing
investment supervision, recommendations or advice.

2



--------------------------------------------------------------------------------



 



     Section 2.3 All income earned with respect to any Permitted Investment
shall be delivered from time to time, but at least quarterly, to the Stockholder
Representative for distribution to the Target Stockholders.
ARTICLE III
TAXES
     Section 3.1 The Other Parties agree that, for United States federal, state,
local and other tax purposes, all taxable interest, dividends and other income,
if any, attributable to the Escrowed Property or any other amount held in escrow
by the Escrow Agent pursuant to this Escrow Agreement shall be allocable to the
Target Stockholders.
     Section 3.2 The Escrow Agent shall report to the United States Internal
Revenue Service (the “IRS”) and to each Target Stockholder, as of each calendar
year-end, all income, if any, attributable to the Escrowed Property or any other
amount held in escrow by the Escrow Agent pursuant to this Escrow Agreement, as
and to the extent required under the provisions of the Internal Revenue Code of
1986, as amended (the “Code”), on IRS Form 1099 or other applicable form.
     Section 3.3 The Escrow Agent shall make payments of income earned on the
Escrow Funds as provided for in this Escrow Agreement. Prior to closing, each
such payee shall provide to the Escrow Agent an IRS Form W-9, for tax
identification number certification, or an applicable Form W-8, for
certification that such payee is not a “United States person” within the meaning
of the Code, as appropriate and such other forms and documents as the Escrow
Agent may request. The Other Parties and the Target Stockholders understand that
if such tax reporting documentation is not provided and certified to the Escrow
Agent, the Escrow Agent may be required by the Code, and the Regulations
promulgated thereunder, to withhold a portion of any interest or other income
earned on the investment of the Escrowed Property.
     Section 3.4 The Other Parties intend that the Target Stockholders shall be
treated as the owners of the Escrowed Shares for all United States federal,
state and local tax purposes (except to the extent that any such Escrowed Shares
are disbursed to Parent pursuant to Article IV), and none of the parties shall
take any actions or positions that are inconsistent with such treatment.
ARTICLE IV
DISBURSEMENT OF THE ESCROW PROPERTY; SUBSTITUTION
     Section 4.1 The Escrow Agent shall make disbursements of the Escrowed
Property upon receipt of and in accordance with (a) a joint written instruction
(“Joint Instruction”) signed by authorized signers of both Parent and the
Stockholder Representative evidenced in Exhibits B-1 and B-2, respectively,
directing delivery of all or a portion of the Escrowed Property, or (b) an order
from a court of competent jurisdiction that orders such disbursement, together
with an opinion of counsel to the effect that such order is final and not
subject to further appeal (collectively, the “Court Order”).

3



--------------------------------------------------------------------------------



 



     Section 4.2 Notwithstanding anything herein to the contrary:
          (a) To the extent the Escrowed Property has not been fully disbursed
on or prior to the date that is twelve (12) months from the date of this Escrow
Agreement (the “Escrow Release Date”), the Escrow Agent shall disburse within
two (2) Business Days after such date to the Stockholder Representative the
remaining Escrowed Property minus the Retained Property. The Escrow Agent shall
retain the Retained Property and shall only release the Retained Property in
accordance with Section 4.1 above.
          (b) For purposes of this Article IV, the following terms shall have
the following meanings:
     “Retained Property” means the amount of cash and/or the number Shares set
forth in a certificate of the Chief Financial Officer of Parent delivered to the
Escrow Agent and the Target Shareholder Representative at least two (2) Business
Days prior to the Escrow Release Date, which certificate shall set forth
Parent’s good faith estimate of the aggregate amount of all pending
indemnification claims of Parent under the Merger Agreement as of the date of
such certificate. Such certificate shall contain Parent’s good faith calculation
of the Fair Market Value (as defined in the Merger Agreement) of the Shares as
of the date of such certificate.
     Section 4.3 Whenever a partial release of the Escrowed Shares is
anticipated, Parent shall, upon request by the Escrow Agent, promptly cause the
Parent’s Secretary to reissue the stock certificates of the Escrowed Shares in
the number of certificates necessary so as to enable such partial release.
ARTICLE V
PROVISIONS RELATING TO THE ESCROW AGENT
     Section 5.1 The Escrow Agent shall have no duties or responsibilities
whatsoever with respect to the Escrowed Property except as are specifically set
forth herein. The Escrow Agent shall neither be responsible for or under, nor
chargeable with knowledge of the terms and conditions of, any other agreement,
instrument or document in connection herewith, including without limitation the
Merger Agreement. The Escrow Agent may conclusively rely upon, and shall be
fully protected from all liability, loss, cost, damage or expense in acting or
omitting to act pursuant to any written notice, instrument, request, consent,
certificate, document, letter, opinion, order, resolution or other writing
hereunder that is in a form and manner consistent with the requirements set
forth in this Escrow Agreement without being required to determine the
authenticity of such document, the correctness of any fact stated therein, the
propriety of the service thereof or the capacity, identity or authority of any
party purporting to sign or deliver such document. The Escrow Agent shall have
no responsibility for the contents of any such writing contemplated herein and
may rely without any liability upon the contents thereof. Concurrently with the
execution of this Escrow Agreement, the Other Parties shall deliver to the
Escrow Agent authorized signers’ forms in the form of Exhibit B-1 and
Exhibit B-2 to this Escrow Agreement.
The Escrow Agent shall not be liable for any action taken or omitted by it in
good faith and reasonably believed by it to be authorized hereby or within the
rights or powers conferred upon it

4



--------------------------------------------------------------------------------



 



hereunder, nor for action taken or omitted by it in good faith, and in
accordance with advice of counsel (which counsel may be of the Escrow Agent’s
own choosing), and shall not be liable for any mistake of fact or error of
judgment or for any acts or omissions of any kind except for its own willful
misconduct or gross negligence. The Parties, jointly and severally, shall
indemnify, defend and hold harmless the Escrow Agent from and against any and
all loss, liability, cost, damage and expense, including, without limitation,
attorneys’ fees and expenses or other professional fees and expenses which the
Escrow Agent may suffer or incur by reason of any action, claim or proceeding
brought against the Escrow Agent, arising out of or relating in any way to this
Escrow Agreement or any transaction to which this Escrow Agreement relates,
unless such loss, liability, cost, damage or expense shall have been finally
adjudicated to have been directly caused by the willful misconduct or gross
negligence of the Escrow Agent. The provisions of this Section 5.1 shall survive
the resignation or removal of the Escrow Agent and the termination of this
Escrow Agreement.
THE ESCROW AGENT SHALL NOT BE LIABLE, DIRECTLY OR INDIRECTLY, FOR ANY
(I) DAMAGES, LOSSES OR EXPENSES ARISING OUT OF THE SERVICES PROVIDED HEREUNDER,
OTHER THAN DAMAGES, LOSSES OR EXPENSES WHICH HAVE BEEN FINALLY ADJUDICATED TO
HAVE DIRECTLY RESULTED FROM THE ESCROW AGENT’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT, OR (II) SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGES OR LOSSES OF ANY
KIND WHATSOEVER (INCLUDING WITHOUT LIMITATION LOST PROFITS), EVEN IF THE ESCROW
AGENT HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH LOSSES OR DAMAGES AND
REGARDLESS OF THE FORM OF ACTION.
     Section 5.2 The Escrow Agent may resign as such following the giving of
sixty (60) days’ prior written notice to each of the Other Parties. Similarly,
the Escrow Agent may be removed and replaced following the giving of sixty
(60) days’ prior written notice to the Escrow Agent jointly by the Other
Parties. In either event, the duties of the Escrow Agent shall terminate sixty
(60) days after the date of such notice (or at such earlier date as may be
mutually agreeable), except for its obligations to hold and deliver the Escrowed
Property to the successor Escrow Agent; and the Escrow Agent shall then deliver
the balance of the Escrowed Property then in its possession to such a successor
Escrow Agent as shall be appointed by the Other Parties as evidenced by Joint
Instructions delivered to the Escrow Agent. Upon acknowledgment by any successor
Escrow Agent of the receipt of the then remaining Escrowed Property (or the
deposit or delivery of the Escrowed Property by the Escrow Agent pursuant to
Section 5.4 below), the then acting Escrow Agent shall be fully released and
relieved of all duties, responsibilities and obligations under this Escrow
Agreement.
     Section 5.3 The Escrow Agent shall be under no duty to institute or defend
any arbitration or legal proceeding with respect to the Escrowed Property or
under this Escrow Agreement and none of the costs or expenses of any such
proceeding shall be borne by the Escrow Agent. The costs and expenses of any
such proceeding shall be borne as decided by the arbitrators or court and shall
be direct obligations of the Other Parties, as the case may be, and shall not be
satisfied in any way by the Escrowed Property.
     Section 5.4 Should any controversy arise involving the parties hereto or
any of them or any other person with respect to this Escrow Agreement or the
Escrowed

5



--------------------------------------------------------------------------------



 



Property, or should a substitute escrow agent fail to be designated as provided
in Section 5.2 hereof, or if the Escrow Agent should be in doubt as to what
action to take, the Escrow Agent shall have the right, but not the obligation,
either to (a) withhold delivery of the Escrowed Property until the controversy
is resolved, the conflicting demands are withdrawn or its doubt is resolved,
(b) deposit all Escrowed Property into the registry of any court of competent
jurisdiction and notify the Other Parties of such deposit, and thereupon the
Escrow Agent shall be discharged from all further duties and responsibilities as
Escrow Agent under this Escrow Agreement or (c) file an interpleader action in
any court of competent jurisdiction, and upon the filing thereof and deposit of
all Escrowed Property into the registry of such court, the Escrow Agent shall be
relieved of all liability as to the Escrowed Property and shall be entitled to
recover from the losing party of such action reasonable attorneys’ fees,
expenses and other costs incurred in commencing and maintaining any such
interpleader action.
ARTICLE VI
NOTICES
     Section 6.1 All notices, consents, requests, demands, waivers and other
communications required or permitted to be given under this Escrow Agreement
shall be in writing and shall be deemed to have been duly given if delivered in
person or mailed, certified or registered mail with postage prepaid, or sent by
reputable overnight courier or facsimile (upon confirmation of receipt), as
follows:

  (a)   If to the Escrow Agent:

Wells Fargo Bank, N.A.
Corporate Municipal & Escrow Solutions
MAC S4101-22E
100 West Washington Street, 22nd Floor
Phoenix, AZ 85003
Phone: 602-378-2305
Facsimile: 602-378-2333

  (b)   If to Parent:

Mobile Mini, Inc.
7420 South Kyrene Road, Suite 101
Tempe, AZ 85283
Fax: (480) 894-6433
Attn: Larry Trachtenberg

    with a copy (which shall not constitute notice) to:

White & Case LLP
1155 Avenue of the Americas
New York, NY 10036
Fax: (212) 354-8113
Attn: John M. Reiss, Esq.

6



--------------------------------------------------------------------------------



 



          Daniel M. Latham, Esq.

  (c)   If to the Stockholder Representative:

Welsh, Carson, Anderson & Stowe X, L.P.
320 Park Avenue
Suite 2500
New York, NY 10022
Fax: (212) 893-9575
Attn: Sanjay Swani
          Michael Donovan

  with a copy (which shall not constitute notice) to:

Kirkland & Ellis LLP
153 East 53rd Street
New York, NY 10022
Fax: (212) 446-6460
Attn: Michael Movsovich, Esq.
or to such other person or address as any party shall specify by notice in
writing in accordance with this Section 6.1 to each of the other parties. All
such notices, requests, demands, waivers and communications shall be deemed to
have been received on the date of delivery unless if mailed, in which case on
the third (3rd) Business Day after the mailing thereof, except for a notice of a
change of address, which shall be effective only upon receipt thereof.
ARTICLE VII
COMPENSATION; EXPENSES
     Section 7.1 The Escrow Agent shall be entitled to payment of customary fees
and expenses for all services rendered by it hereunder in accordance with
Exhibit A attached hereto (as such schedule may be amended from time to time),
payable on the Closing Date. After the Closing Date, the Escrow Agent shall be
entitled to annual fees in accordance with Exhibit A. All fees and expenses owed
to the Escrow Agent pursuant to this Article VII shall be paid 50% by Parent and
50% by the Stockholder Representative.
ARTICLE VIII
TERM
     Section 8.1 This Escrow Agreement shall terminate upon the disbursement, in
accordance with Article IV or Section 5.6 hereof, of the Escrowed Property in
full; provided, however, that the rights of the Escrow Agent and the obligations
of the other parties hereto under Article V and Article VII shall survive the
termination thereof and the resignation or removal of the Escrow Agent.

7



--------------------------------------------------------------------------------



 



ARTICLE IX
DESIGNEES FOR INSTRUCTIONS
     Section 9.1 An Other Party may, by notice to the Escrow Agent and the other
Other Party, designate one or more persons who will execute notices and from
whom the Escrow Agent may take instructions hereunder. Such designations may be
changed from time to time upon written notice to the Escrow Agent from such
Other Party. The Escrow Agent will be entitled to rely conclusively on any
notices or instructions from any person so designated by an Other Party.
ARTICLE X
MISCELLANEOUS
     Section 10.1 No amendment, modification or waiver in respect of this Escrow
Agreement shall be effective unless it shall be in writing and signed by all
parties hereto.
     Section 10.2 This Escrow Agreement and the rights and obligations hereunder
shall not be assignable or transferable by a party hereto without the prior
written consent of the other parties hereto; provided, however, that any banking
association or corporation into which the Escrow Agent may be merged, converted
or with which the Escrow Agent may be consolidated, or any corporation resulting
from any merger, conversion or consolidation to which the Escrow Agent shall be
a party, or any banking association or corporation to which all or substantially
all of the corporate trust business of the Escrow Agent shall be transferred,
shall succeed to all the Escrow Agent’s rights, obligations and immunities
hereunder without the execution or filing of any paper or any further act on the
part of any of the parties hereto, anything herein to the contrary
notwithstanding. Any attempted assignment in violation of this Section 10.2
shall be void ab initio.
     Section 10.3 If any term, provision, covenant or restriction contained in
this Escrow Agreement is held by a court of competent jurisdiction or other
authority to be invalid, void, unenforceable or against its regulatory policy,
the remainder of the terms, provisions, covenants and restrictions contained in
this Escrow Agreement shall remain in full force and effect and shall in no way
be affected, impaired or invalidated, and this Escrow Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable term, provision, covenant or restriction or any portion
thereof had never been contained herein.
     Section 10.4 This Escrow Agreement, including the Exhibits hereto and the
documents and instruments and other agreements specifically referred to herein
or delivered pursuant hereto, contains the entire understanding of the parties
hereto with respect to the subject matter contained herein and supersedes all
prior agreements and understandings, oral and written, with respect thereto. The
Escrow Agent is bound only by the terms of this Escrow Agreement.
     Section 10.5 THIS ESCROW AGREEMENT AND THE LEGAL RELATIONS BETWEEN THE
PARTIES HERETO SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.

8



--------------------------------------------------------------------------------



 



THE STATE OR FEDERAL COURTS LOCATED WITHIN THE STATE OF NEW YORK SHALL HAVE
EXCLUSIVE JURISDICTION OVER ANY AND ALL DISPUTES BETWEEN THE PARTIES HERETO,
WHETHER IN LAW OR EQUITY, ARISING OUT OF OR RELATING TO THIS ESCROW AGREEMENT
AND THE PARTIES CONSENT TO AND AGREE TO SUBMIT TO THE EXCLUSIVE JURISDICTION OF
SUCH COURTS. EACH OF THE PARTIES HEREBY WAIVES AND AGREES NOT TO ASSERT IN ANY
SUCH DISPUTE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY CLAIM THAT
(I) SUCH PARTY IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF SUCH COURTS,
(II) SUCH PARTY AND SUCH PARTY’S PROPERTY IS IMMUNE FROM ANY LEGAL PROCESS
ISSUED BY SUCH COURTS OR (III) ANY LITIGATION OR OTHER PROCEEDING COMMENCED IN
SUCH COURTS IS BROUGHT IN AN INCONVENIENT FORUM. THE PARTIES HEREBY AGREE THAT
MAILING OF PROCESS OR OTHER PAPERS IN CONNECTION WITH ANY SUCH ACTION OR
PROCEEDING IN THE MANNER PROVIDED IN SECTION 6.1, OR IN SUCH OTHER MANNER AS MAY
BE PERMITTED BY LAW, SHALL BE VALID AND SUFFICIENT SERVICE THEREOF AND HEREBY
WAIVE ANY OBJECTIONS TO SERVICE ACCOMPLISHED IN THE MANNER HEREIN PROVIDED.
     Section 10.6 Each of the parties to this Escrow Agreement hereby
irrevocably waives all right to a trial by jury in any action, proceeding or
counterclaim arising out of or relating to this Escrow Agreement or the
transactions contemplated hereby.
     Section 10.7 This Escrow Agreement shall be binding on and shall inure to
the benefit of the parties hereto and their successors and permitted assigns.
This Escrow Agreement is for the sole benefit of the parties hereto and their
successors and permitted assigns and nothing herein expressed or implied shall
give or be construed to give to any person, other than the parties hereto and
such successors and assigns, any legal or equitable rights hereunder. Nothing
herein is intended or shall be construed to give any other person (including,
without limitation, any creditors of the Escrow Agent or the Other Parties) any
right, remedy or claim under, in or with respect to the Escrowed Property held
hereunder.
     Section 10.8 This Escrow Agreement may be executed in one or more
counterparts (including by facsimile or electronic means), all of which shall be
considered one and the same agreement, and shall become effective when one or
more such counterparts have been signed by each of the parties and delivered to
the other party.
     Section 10.9 Construction. In this Escrow Agreement, unless the context
otherwise requires:
     (a) any reference in this Agreement to “writing” or comparable expressions
includes a reference to facsimile transmission or comparable means of
communication;
     (b) words expressed in the singular number shall include the plural and
vice versa, words expressed in the masculine shall include the feminine and
neuter gender and vice versa;
     (c) references to Articles, Sections, Exhibits and Recitals are references
to articles, sections, exhibits, schedules and recitals of this Agreement;

9



--------------------------------------------------------------------------------



 



     (d) reference to “day” or “days” are to calendar days;
     (e) this “Escrow Agreement” or any other agreement or document shall be
construed as a reference to this Agreement or, as the case may be, such other
agreement or document as the same may have been, or may from time to time be,
amended, varied, novated or supplemented; and
     (f) “include,” “includes,” and “including” are deemed to be followed by
“without limitation” whether or not they are in fact followed by such words or
words of similar import.

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Escrow Agreement as of the day and year first above written.
ESCROW AGENT:

                  Wells Fargo Bank, as Escrow Agent    
 
           
 
  By:
Name:   /s/ Jeffrey B. Kassels
 
Jeffrey B. Kassels    
 
  Title:   Vice President    

PARENT:

                  Mobile Mini, Inc.    
 
           
 
  By:
Name:   /s/ Lawrence Trachtenberg
 
Lawrence Trachtenberg    
 
  Title:   Executive Vice President    

STOCKHOLDER REPRESENTATIVE:

                  Welsh, Carson, Anderson & Stowe X, L.P.    
 
                By: WCAS X Associates LLC, its General Partner    
 
           
 
  By:
Name:   /s/ Sanjay Swani
 
Sanjay Swani    
 
  Title:   Vice President    

[SIGNATURE PAGE TO ESCROW AGREEMENT]

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Escrow Agent’s Fee Schedule
to act as ESCROW AGENT for the
Mobile Mini, Inc. Indemnity Escrow

      Acceptance Fee:   $750.00

Initial Fees as they relate to Wells Fargo Bank acting in the capacity of Escrow
Agent — includes review of the Escrow Agreement; acceptance of the Escrow
appointment; setting up of Escrow Account(s) and accounting records; and
coordination of receipt of funds for deposit to the Escrow Account(s).
Acceptance Fee payable at time of Escrow Agreement execution.

      Escrow Agent Annual Administration Fee:   $1,500.00

For ordinary administrative services by Escrow Agent — includes daily routine
account management; investment transactions; cash transaction processing
(including wire and check processing); monitoring claim notices pursuant to the
agreement; disbursement of funds in accordance with the agreement; and mailing
of trust account statements to all applicable parties.
Tax reporting is included for up to Five (5) entities. Should additional
reporting be necessary, a $25 per reporting charge will be assessed.
This fee is payable in advance, with the first installment due at the time of
Escrow Agreement execution. The Annual Fee covers a full year or any part
thereof, and therefore will not be prorated or refunded in the year of early
termination.
Wells Fargo’s bid is based on the following assumptions:

•   Number of Escrow Accounts to be established: One (1)   •   Number of
Deposits to Escrow Account: Not more than One (1)   •   Number of Withdrawals
from Escrow Fund: Not more than Ten (10)   •   Term of Escrow: Not more than One
(1) year   •   APPOINTMENT SUBJECT TO RECEIPT OF REQUESTED DUE DILIGENCE
INFORMATION AS PER THE USA PATRIOT ACT   •   THIS PROPOSAL ASSUMES THAT BALANCES
IN ESCROW ACCOUNT WILL BE INVESTED IN WELLS FARGO ADVANTAGE MONEY MARKET FUNDS  
•   ALL FUNDS WILL BE RECEIVED FROM OR DISTRIBUTED TO A DOMESTIC OR AN APPROVED
FOREIGN ENTITY   •   IF THE ACCOUNT(S) DOES NOT OPEN WITHIN THREE (3) MONTHS OF
THE DATE SHOWN BELOW, THIS PROPOSAL WILL BE DEEMED TO BE NULL AND VOID

     
 
   
Out-of Pocket Expenses:
  At Cost

We will charge for out-of-pocket expenses in response to specific tasks assigned
by the client or provided for in the escrow agreement. Possible expenses would
be, but are not limited to, express mail and messenger charges, travel expenses
to attend closing or other meetings. There are no charges for indirect out-of-
pocket expenses.
This fee schedule is based upon the assumptions listed above which pertain to
the responsibilities and risks involved in Wells Fargo undertaking the role of
Escrow Agent. These assumptions are based on information provided to us as of
the date of this fee schedule. Our fee schedule is subject to review and
acceptance of the final documents. Should any of the assumptions, duties or
responsibilities change, we reserve the right to affirm, modify or rescind our
fee schedule. Extraordinary services (services other than the ordinary
administration services of Escrow Agent described above) are not included in the
annual administration fee and will be billed as incurred at the rates in effect
from time to time.
Submitted on: 06/09/08

 



--------------------------------------------------------------------------------



 



EXHIBIT B-1
CERTIFICATE AS TO AUTHORIZED SIGNATURES OF PARENT
     Account Name:
The specimen signatures shown below are the specimen signatures of the
individuals who have been designated as Authorized Representatives of Mobile
Mini, Inc. and are authorized to initiate and approve transactions of all types
for the above-mentioned account on behalf of Parent.

          Name / Title   Specimen Signature    
 
       
Larry Trachtenberg
  /s/ Larry Trachtenberg    
 
       
 
Name
 
 
Signature    
 
       
Chief Financial Officer
       
 
       
 
Title
       
 
       
Christopher Miner
  /s/ Christopher Miner    
 
       
 
Name
 
 
Signature    
General Counsel
       
 
       
 
Title
       

 



--------------------------------------------------------------------------------



 



EXHIBIT B-2
CERTIFICATE AS TO AUTHORIZED SIGNATURES
OF STOCKHOLDER REPRESENTATIVE
     Account Name:
The specimen signatures shown below are the specimen signatures of the
individuals who have been designated as the Authorized Representatives of the
Stockholder Representative and are authorized to initiate and approve
transactions of all types for the above-mentioned account on behalf of the
Stockholder Representative.

              Specimen Signature    
Jonathan Rather
  /s/ Jonathan Rather    
 
       
 
Name
 
 
Signature    
 
       
Managing Member
       
 
       
 
Title
       
 
       
Sanjay Swani
  /s/ Sanjay Swani    
 
       
 
Name
 
 
Signature    
 
       
Managing Member
       
 
       
 
Title
       
 
       
Michael Donovan
  /s/ Michael Donovan    
 
       
 
Name
 
 
Signature    
 
       
Additional Member
       
 
       
 
Title
       
 
       
 
Name
 
 
Signature    
 
       
 
Title
       

 



--------------------------------------------------------------------------------



 



EXHIBIT C
Agreement and Plan of Merger, dated as of February 22, 2008, among Mobile Mini,
Inc., Cactus Merger Sub, Inc.,
MSG WC Holdings Corp. and Welsh, Carson, Anderson & Stowe X, L.P.
Incorporated by reference to Exhibit 2.1 to Mobile Mini, Inc.’s Form 8-K filed
on February 28, 2008.

 



--------------------------------------------------------------------------------



 



EXHIBIT D
INVESTMENT DIRECTION
Direction for Investment of Cash Balances
Wells Fargo Advantage Funds
Direction to use Wells Fargo Advantage Funds for Cash Balances for the following
account(s):
Account Name:
Account Number(s):
You are hereby directed to invest, as indicated below or as I shall direct
further from time to time, all cash in the Account in the following money market
portfolio of Wells Fargo Advantage Funds (the “Fund”) or another permitted
investment of my choice (Check One):
o Wells Fargo Advantage Funds, 100% Treasury Money Market Fund
þ Wells Fargo Advantage Funds, Government Money Market Fund
o Wells Fargo Advantage Funds, Cash Investment Money Market Fund
o Wells Fargo Advantage Funds, Prime Investment Money Market Fund
o Wells Fargo Advantage Funds, Treasury Plus Money Market Fund
o Wells Fargo Advantage Funds, Heritage Money Market Fund
o Wells Fargo Advantage Funds, National Tax-Free Money Market Fund
I acknowledge that I have received, at my request, and reviewed the Fund’s
prospectus and have determined that the Fund is an appropriate investment for
the Account. Each Fund’s prospectus can be downloaded from the Wells Fargo
website at the following link:
http://www.wellsfargo.com/funds/fmg_fund/fund_type/fundtype.jhtml?fundType=MoneyMarket&tab=literature
I understand from reading the Fund’s prospectus that Wells Fargo Funds
Management, LLC, (“Wells Fargo Funds Management”), a wholly-owned subsidiary of
Wells Fargo & Company, provides investment advisory and other administrative
services for the Wells Fargo Advantage Funds. Other affiliates of Wells Fargo &
Company provide sub-advisory and other services for the Funds. Boston Financial
Data Services serves as transfer agent for the Funds. The Funds are distributed
by Wells Fargo Funds Distributor, LLC, Member NASD/SIPC, an affiliate of Wells
Fargo & Company. I also understand that Wells Fargo & Company will be paid, and
its bank affiliates may be paid, fees for services to the Funds and that those
fees may include Processing Organization fees as described in the Fund’s
prospectus.
I understand that you will not exclude amounts invested in the Fund from Account
assets subject to fees under the Account agreement between us.
I understand that investments in the Fund are not obligations of, or endorsed or
guaranteed by, Wells Fargo Bank or its affiliates and are not insured by the
Federal Deposit Insurance Corporation.
I acknowledge that I have full power to direct investments of the Account.
I understand that I may change this direction at any time and that it shall
continue in effect until revoked or modified by me by written notice to you.
I understand that if I choose to communicate this investment direction solely
via facsimile, then the investment direction will be understood to be
enforceable and binding.

         
 
 
 
Signature    
 
       
 
 
 
Date    

